    Case 5:19-cv-03222-SAC Document 4 Filed 03/23/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



JAVIER RIZO,

                               Petitioner,

            v.                                      CASE NO. 19-3222-SAC

MARTIN J. SAUERS,

                               Respondent.


                    NOTICE AND ORDER TO SHOW CAUSE

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se and submitted the filing fee. For

the reasons that follow, petitioner is directed to show cause why this

matter should not be dismissed as time-barred.

                                   Background

     Petitioner was convicted in the District Court of Sedgwick

County, Kansas, of first-degree felony murder, three counts of

aggravated battery, fleeing or attempting to elude a law enforcement

officer, and battery. On August 12, 2016, the Kansas Supreme Court
affirmed the convictions and dismissed petitioner’s request for a

departure sentence for lack of jurisdiction. State v. Rizo, 377 P.3d

419 (Kan. 2016).

     On November 15, 2017, petitioner filed his first petition for

habeas corpus under 28 U.S.C. § 2254. Case No. 17-3198-SAC. In that

petition,   he   stated   in   a    footnote:   “Petitioner   has   filed   a

simultaneous post-conviction petition for relief in the Kansas State
Courts setting forth the unexhausted claims for purposes of exhaustion

pursuant to the AEDPA. Petitioner will advise the Court when the State

has ruled on the pending Petition.” Case No. 17-3198, Doc. 1, p. 2,
    Case 5:19-cv-03222-SAC Document 4 Filed 03/23/21 Page 2 of 6




n. 1.

      On May 9, 2018, the Court directed him to submit a status report

concerning the state court action that he reported filing on November

15, 2017.1 Petitioner did not respond to that order, and the Court

entered an order to show cause on June 12, 2018, directing him to show

cause why the matter should not be dismissed. Petitioner did not

respond to that order, and the Court dismissed the matter without

prejudice on July 13, 2018.

      On July 12, 2018, petitioner filed a post-conviction action in

the state district court under K.S.A. § 60-15072. Petitioner submitted

a status report on July 16, 2018, identifying the pending state court

action. The state court matter was dismissed on October 23, 2018, and

it does not appear that petitioner appealed that decision.

      On October 28, 2019, petitioner filed the present petition, which

was sent by U.S. Mail. He dated the petition October 20, 2019.

                                   Discussion

      This petition is subject to the one-year limitation period

established by the Anti-Terrorism and Effective Death Penalty Act
(“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

      A 1-year period of limitation shall apply to an application
      for a writ of habeas corpus by a person in custody pursuant
      to the judgment of a State court. The limitation period
      shall run from the latest of –

      (A)   The date on which the judgment became final by the
            conclusion of direct review or the expiration of the
            time for seeking such review;
      (B)   The date on which the impediment to filing an
            application created by State action in violation of

1 The court has found no record of this filing in on-line records maintained by the
state courts.
2 The action was assigned Case No. 2018cv001557-IA. The Court has constructed this

portion of the record by examining on-line records maintained by the state courts.
See https://www.kansas.gov/countyCourts/search/records.
      Case 5:19-cv-03222-SAC Document 4 Filed 03/23/21 Page 3 of 6




             the Constitution or laws of the United States is
             removed, if the applicant was prevented from filing
             by such State action;
       (C)   The date on which the constitutional right asserted
             was initially recognized by the Supreme Court, if the
             right has been newly recogn ized by the Supreme Court
             and made retroactively applicable to cases on
             collateral review; or
       (D)   The date on which the factual predicate of the claim
             or claims presented could have been discovered through
             the exercise of due diligence.

       28 U.S.C. § 2244(d)(1).

      Generally, this one-year limitation period runs from the date the

judgment becomes “final,” as provided by § 2244(d)(1)(A). See Preston

v. Gibson, 234 F.3d 1118, 1120 (10th Cir. 2000). “[D]irect review”

concludes when the availability of direct appeal to the state courts

and    request    for    review    to   the    Supreme     Court     have    been

exhausted. Jimenez v. Quarterman, 555 U.S. 113, 119 (2009). The Rules

of the Supreme Court allow ninety days from the date of the conclusion

of direct appeal to seek certiorari. U.S. S. Ct. Rule 13.1. “If a

prisoner does not file a petition for writ of certiorari with the

United States Supreme Court after his direct appeal, the one-year

limitation     period    begins   to    run   when   the   time    for      filing

a certiorari petition expires.” United States v. Hurst, 322 F.3d

1256, 1259 (10th Cir. 2003) (internal quotations omitted). The

one-year period of limitation begins to run the day after a conviction

is final. See Harris v. Dinwiddie, 642 F.3d 902, 906-07 n.6 (10th Cir.

2011).

       The statute also contains a tolling provision:


       The time during which a properly filed application for State
    Case 5:19-cv-03222-SAC Document 4 Filed 03/23/21 Page 4 of 6




     post-conviction or other collateral review with respect to
     the pertinent judgment or claim is pending shall not be
     counted toward any period of limitation under this
     subsection.

     28 U.S.C. § 2244(d)(2).

     In addition, the one-year limitation period is subject to

equitable tolling in “rare and exceptional circumstances.” Gibson v.

Klinger, 232 F.3d 799, 808 (2000)(internal quotation marks omitted).

This remedy is available only “when an inmate diligently pursues his

claims and demonstrates that the failure to timely file was caused

by extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant

equitable tolling include “for example, when a prisoner is actually

innocent, when an adversary’s conduct – or other uncontrollable

circumstances – prevents a prisoner from timely filing, or when a

prisoner actively pursues judicial remedies but files a deficient

pleading during the statutory period.” Gibson, 232 F.3d at 808

(internal citations omitted). Likewise, misconduct or “egregious

behavior” by an attorney may warrant equitable tolling. Holland v.

Florida, 560 U.S. 631 651 (2010). However, “[s]imple excusable neglect

is not sufficient.” Gibson, id.

     Where a prisoner seeks equitable tolling on the ground of actual

innocence, the prisoner “must establish that, in light of new

evidence, “‘it is more likely than not that no reasonable juror would

have found petitioner guilty beyond a reasonable doubt.’” House v.

Bell, 547 U.S. 518, 526-37 (2006)(quoting Schlup v. Delo, 513 U.S.

298, 327 (1995)). The prisoner must come forward with “new reliable
       Case 5:19-cv-03222-SAC Document 4 Filed 03/23/21 Page 5 of 6




evidence – whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence – that was not

presented at trial.” Schlup, id. at 324.

        Here, the Kansas Supreme Court entered its ruling in petitioner’s

direct appeal on August 12, 2016, and the limitation period began to

run on November 11, 2016, upon the expiration of the time for seeking

review in the United States Supreme Court. See Locke v. Saffle, 237

F.3d 1269, 1273 (10th Cir. 2001)(holding limitation period in § 2244(d)

begins to run upon denial of certiorari review by the U.S. Supreme

Court, or, where no petition for certiorari is filed, after the 90-day

time for filing for such review expires). The limitation period,

unless tolled, expired November 10, 2017, shortly before petitioner

filed his first habeas corpus petition, Case No. 17-3198. Petitioner

dated that petition on November 11, 20173. It therefore appears that

petitioner did not file his prior habeas corpus action within the

limitation period, and there is no evidence available to show that

he actually filed a state court post-conviction action in November

2017. As a result, the limitation period was not tolled, and both the

earlier federal petition and the present one appear to be time-barred.

        For this reason, the court is considering the dismissal of this

action. Petitioner will be allowed to show cause why the dismissal

should     not   be   entered.   In   particular,   petitioner    may   provide

information concerning the state post-conviction action identified

as a simultaneous filing with the November 2017 federal habeas


3   A copy of the signature page is attached.
   Case 5:19-cv-03222-SAC Document 4 Filed 03/23/21 Page 6 of 6




petition, including the date it was placed in the mail and the date

of a final ruling in that matter. Likewise, petitioner may identify

any ground to support equitable tolling.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted to

and including April 23, 2021, to show cause why this matter should

not be dismissed as time-barred. The failure to file a response may

result in the dismissal of this matter without additional notice.

     IT IS FURTHER ORDERED petitioner’s motion for extension of time

(Doc. 3) is denied.

     IT IS SO ORDERED.

     DATED:   This 23rd day of March, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow
                                 SAM A. CROW
                                 U.S. Senior District Judge
